Exhibit Suite 3400 -555 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exhchage: GG (All Amounts in $US unless stated otherwise) GOLDCORP OPERATING CASH FLOW EXCEEDS $1.2 BILLION ON RECORD 2 VANCOUVER, BRITISH COLUMBIA, MARCH 11, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) today reported gold production of 601,300 ounces at a total cash cost1 of $289 per ounce for the quarter ended December 31, 2009.Fourth quarter adjusted net earnings2 amounted to $182.7 million, or $0.25 per share, and operating cash flows before working capital changes3 for the fourth quarter was $307.6 million or $0.42 per share. For the year, Goldcorp produced 2.42 million ounces of gold at a total cash cost of $295 per ounce, generating adjusted net earnings of $588.2 million or $0.80 per share and operating cash flows before working capital changes of $1.2 billion or $1.61 per share. Fourth Quarter 2009 Highlights: · Revenues increased by 28% over the 2008 fourth quarter, to $778.3 million on gold sales of 573,100 ounces. · Operating cash flows before working capital changes totaled $307.6 million, or $0.42 per share. · Total cash costs were $289 per ounce on a by-product basis, and $422 per ounce on a co-product basis. · Dividends of $33.0 million were paid. · Cash and equivalents amounted to $874.6 million with $879.2 million of debt at December 31, 2009. Full-Year 2009 Highlights: · Revenues increased by 13% over 2008, to $2.7 billion on gold sales of 2.3 million ounces. · Total cash costs were $295 per ounce on a by-product basis, and $391 per ounce on a co-product basis. · Operating cash flows before working capital changes totaled $1.2 billion, or $1.61 per share, a 29% increase over · Dividends of $131.7 million were paid. · Two strategic acquisitions were closed subsequent to year end, the Camino Rojo project near Peñasquito and the El Morro project in Chile. “Achieving record gold production at the lowest cash costs of any major gold mining company while increasing gold reserves for a sixth consecutive year made 2009 a very successful year for Goldcorp,” said Chuck Jeannes, President and Chief Executive Officer.“In addition, we brought one of our cornerstone mines, Peñasquito, into operational production on time and on budget and repositioned another, the prolific Red Lake mine, for long term success.With Pueblo Viejo advancing on time toward first gold production in late 2011, the three major drivers of our five-year, 57% growth profile remain well on track.We also enhanced our outstanding project pipeline with the recent closing of two acquisitions that brought us the Camino Rojo project near Peñasquito and the El Morro project in Chile.In a gold price environment exhibiting sustained strength well above $1,000 per ounce, our peer-leading cash margins will produce the necessary internally generated cash flows to build these growth opportunities.” Financial Review Revenues in the fourth quarter of 2009 increased to $778.3 million compared to $609.0 million in the same period in 2008, due primarily to higher realized gold, silver and copper prices.Gold production in the fourth quarter was 601,300 ounces.Driven by higher by-product credits for silver and copper, total cash costs net of by-product credits were $289 per gold ounce compared with $323 per gold ounce in the year-ago quarter while total cash costs on a co-product basis increased to $422 per gold ounce in the fourth quarter from $358 per gold ounce in the same period in 2008. The Company reported fourth quarter net earnings of $66.7 million, or $0.09 per share compared to net earnings of $958.1 million, or $1.31 per share in the fourth quarter of 2008.Adjusted net earnings for the fourth quarter totaled $182.7 million, or $0.25 per share compared to $84.4 million, or $0.12 per share in the fourth quarter of 2008.Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities and gain and losses on securities.Adjusted net earnings for the same period in 2008 primarily exclude the effect of a non-cash foreign exchange gain on revaluation of future income tax liabilities and an unrealized loss on securities.Non-cash stock option expense of $10.5 million or $0.01 per share has not been excluded in calculating adjusted net earnings.Operating cash flows before working capital changes were $307.6 million, or $0.42 per share, compared to $230.5 million, or $0.32 per share, in the fourth quarter of 2008. For the twelve months ended December 31, 2009, revenues increased to $2.7 billion compared to $2.4 billion in 2008.Gold production in 2009 totaled 2.42 million ounces at a total cash cost of $295 per gold ounce compared to 2.32 million ounces at a total cash cost of $305 per gold ounce in 2008.On a co-product basis, total cash costs were consistent with 2008 at $391 per gold ounce. Net earnings in 2009 were $240.2 million or $0.33 per share, compared to net earnings of $1.5 billion, or $2.07 per share, in 2008.Adjusted net earnings in 2009 totaled $588.2 million, or $0.80 per share, compared to $397.0 million, or $0.56 per share, in 2008.Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities and a gain on securities.Adjusted net earnings for 2008 primarily exclude the effect of a non-cash foreign exchange gain on revaluation of future income tax liabilities, the first quarter gain on the sale of the Silver Wheaton shares, and a loss on securities.Non-cash stock option expense of $45.1 million or $0.06 per share has not been excluded in calculating adjusted net earnings in 2009.Operating cash flows before working capital changes increased 26% to $1.2 billion, or $1.61 per share, from $933.2 million, or $1.31 per share, in 2008. Operations Review Extending Leadership Position in Canadian Gold Production Red Lake produced 156,300 ounces of gold during the fourth quarter. The mine remains on track to increase its annual gold production to 675,000 ounces in 2010 compared to 622,000 ounces in 2009, driven by increased mining rates.Drilling the deep High Grade zone from the 4199 drift will remain the primary focus of Red Lake exploration efforts in 2010.Development work for a haulage drift continued at Cochenour, with over 420 meters of the project’s planned 5,500 meter extent already completed.Upon completion, the haulage drift will transport ore from Cochenour for processing at Red Lake’s existing mill facility.The dewatering of the Cochenour shaft has reached planned levels, allowing for the commencement of underground drilling in the near future.Total expenditures for the Cochenour project are expected to be approximately $71 million in 2010. Also in Ontario, gold production at Musselwhite mine increased to 56,300 ounces for the fourth quarter, driven by improved stope flexibility.Additional working faces in the PQ Deeps underground is expected to result in further growth in gold production in 2010 to 260,000 ounces.Gold production at Porcupine was 71,700 ounces in the fourth quarter.In 2010, Porcupine is expected to produce approximately 280,000 ounces of gold while advancing an underground winze development project that will access new gold discoveries and expanded zones of mineralization at the Hoyle Pond underground complex. Major Growth Underway in Mexico Fourth quarter gold production of 60,100 ounces drove the best annual performance to date at Los Filos.Full-year production of 239,300 ounces in 2009 represented the largest gold production from a single mine in Mexico.Anticipated first quarter completion of a crushing and agglomeration plant for higher grade ore at Los Filos is expected to drive another strong annual increase in production, to 300,000 ounces in 2010.In addition, a successful exploration drilling program resulted in a one million ounce increase in proven and probable gold reserves in 2009 with potential for another significant increase in 2010 gold reserves. Marlin Production Continues to Strengthen At Marlin mine in Guatemala, productivity increases in underground mining rates and metals recovery enhancements resulted in record production during 2009.Gold production in the fourth quarter was 78,600 ounces while silver production amounted to 1.33 million ounces.Marlin is positioned to exceed 2009 gold production of 274,900 ounces with expected 2010 gold production of 290,000 ounces.Exploration drilling continues to further delineate the 2009 high grade vein discovery in the West Vero zone. Project Pipeline Update Peñasquito in Steady-State Production With the commissioning of Line 1 completed, Peñasquito is routinely producing and selling concentrates as expected.Construction efforts are now focused on Line 2 with the mills set in place, installation of mill motors in progress and remaining components on site.Commercial production remains on track for the third quarter of 2010.Exploration activities in the year ahead will focus on definition of high grade manto resource below the Peñasco pit. The growing Noche Buena gold resource and the recently acquired Represa deposit at Camino Rojo comprise two important advanced stage satellite exploration projects with strong potential to complement core production at Peñasquito and take advantage of synergies in infrastructure, management and key stakeholder relationships. Exploration will focus on further definition and upgrade of the Noche Buena oxide gold resource and follow-up on recent high-grade gold intercepts in the sulphides.The exploration team at Camino Rojo will soon commence a program to further define the core Represa deposit and investigate adjacent zones of sulphide mineralization with a supplemental $5 million exploration budget approved for this work in 2010.Additional regional exploration and drilling activities will continue in the Melchor Ocampo, Mazapil Valley and El Quemado targets. Enhanced Production Profile at Pueblo Viejo The Company expects to invest approximately $485 million in the Pueblo Viejo project in the Dominican Republic during 2010.Development of the project is on track, and as a result of the plan to accelerate the expansion of the processing plant from 18,000 tonnes per day to 24,000 tonnes per day, the previously disclosed expansion capital of $0.3 billion has been brought forward such that the pre-production capital estimate is now expected to be $3.0 billion (100% basis).The accelerated expansion of the processing plant will increase Goldcorp’s share of estimated annual gold production in its first five years of operation from 400,000 – 430,000 ounces to 415,000 – 450,000 ounces at lower total cash costs of between $250 to $275 per ounce. Éléonore Pre-Feasibility Study Highlights Project Strength A recently completed pre-feasibility study for the Éléonore project in Quebec has confirmed management’s expectation for a long-lived underground gold mine with strong, sustained production at low cash costs. Over a 16-year mine life expected to commence in 2015, annual gold production is expected to average approximately 330,000 ounces at cash costs below $400 per ounce based upon an average mined grade of over 10 grams per tonne and a daily processing rate of 3,000 tonnes per day.The initial capital expenditure for the project is expected to total approximately $800 million.Project expenditures of approximately $95 million are expected in 2010. The pre-feasibility study is based on the 2008 reserve and resource update.The significant increase in inferred gold resources as reported in the Company’s 2009 reserve and resource statement is being incorporated into the study, as are additional opportunities to optimize the project. Drilling of the deposit has identified a deep zone of high grade gold mineralization to the north of the Roberto zone, and scoping efforts have focused on accessing this high grade material earlier in the mine life to further enhance project economics. No production from Éléonore is currently included in the Company’s five-year 57% growth profile. Collar excavation for the exploration shaft is expected to commence during the first quarter of 2010, with sinking completed in the third quarter of 2012.Based upon work to be completed in 2010, a construction decision on the Éléonore project is expected by year-end. El Morro Team Commences Work Goldcorp completed the acquisition of its 70% stake in the El Morro copper-gold project on February 16, 2010.A project team has been assembled to advance exploration and development at the site.Plans to further optimize the existing feasibility study are underway, including possible infrastructure siting changes and evaluation of the potential to heap leach gold-bearing oxide material covering the deposit. El Morro is located in the prolific Atacama Region in Chile.Exploration efforts will focus on further definition of the existing 6.7 million ounce proven and probable gold reserve, and 5.7 billion pound proven and probable copper reserve and the investigation of high-potential regional exploration targets within the project concession.Exploration expenditures at El
